The mother’s motion to vacate her default was properly denied because she failed to present a reasonable excuse for her failure to appear for the fact-finding and dispositional hearings and a meritorious defense to the petition to terminate her parental rights (see Matter of Gloria Marie S., 55 AD3d 320 [2008], lv dismissed 11 NY3d 909 [2009]; Matter of Kristen Simone V., 30 AD3d 174 [2006]). The mother did not present an affidavit in support of her claimed excuses for failing to appear for the hearings, after a pattern of missing prior court appearances, nor did she present any evidence to refute the agency’s showing of permanent neglect. She also failed to refute the evidence establishing that termination of parental rights is in the child’s best interests (see Matter of Gloria Marie S. at 321). Concur — Tom, J.E, Saxe, DeGrasse, Freedman and Román, JJ.